Case 5:20-cv-02095-CJC-RAO Document 3 Filed 10/09/20 Page 1 of 4 Page ID #:172



  1

  2

  3

  4

  5

  6

  7

  8                         UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10

 11    FRANK MONACO BAZZO,                       Case No. EDCV 20-02095 CJC (RAO)
 12                       Petitioner,            ORDER SUMMARILY
                                                 DISMISSING SUCCESSIVE
 13             v.                               PETITION FOR WRIT OF HABEAS
                                                 CORPUS FOR LACK OF
 14    STU SHERMAN, Warden,                      JURISDICTION AND DENYING
                                                 CERTIFICATE OF
 15                       Respondent.            APPEALABILITY
 16

 17                                 I.    BACKGROUND
 18         On October 5, 2020, petitioner Frank Monaco Bazzo (“Petitioner”) filed a
 19   Petition for Writ of Habeas Corpus by a Person in State Custody (“Petition”) pursuant
 20   to 28 U.S.C. § 2254. Petitioner seeks habeas relief from his current state custody
 21   arising from his 2008 conviction in Riverside County Superior Court. (Pet. at 1, Dkt.
 22   No. 1.)
 23         The records of this Court establish that Petitioner has instituted at least four
 24   prior habeas actions concerning his 2008 conviction. See Bazzo v. Asuncion, No.
 25   5:17-cv-01583-CJC-RAO (C.D. Cal. filed Aug. 7, 2017); Bazzo v. Asuncion, No.
 26   5:16-cv-02000-CJC-DTB (C.D. Cal. filed Sept. 20, 2016); Bazzo v. Asuncion, No.
 27   5:16-cv-01403-CJC-DTB (C.D. Cal. filed June 29, 2016); Bazzo v. Soto, No.
 28
Case 5:20-cv-02095-CJC-RAO Document 3 Filed 10/09/20 Page 2 of 4 Page ID #:173



  1   5:12-cv-02112-CJC-DTB (C.D. Cal. filed Nov. 30, 2012).1 In Petitioner’s three most
  2   recent habeas actions, the petition was denied as an unauthorized second or
  3   successive petition. See Order Summarily Dismissing Petition for Writ of Habeas
  4   Corpus for Lack of Jurisdiction, Bazzo v. Asuncion, No. 5:17-cv-01583-CJC-RAO
  5   (C.D. Cal. Aug. 11, 2017), ECF No. 3; Order Summarily Dismissing Petition for Writ
  6   of Habeas Corpus for Lack of Subject Matter Jurisdiction, Bazzo v. Asuncion, No.
  7   5:16-cv-02000-CJC-DTB (C.D. Cal. Oct. 4, 2016), ECF No. 3; Order Summarily
  8   Dismissing Petition for Writ of Habeas Corpus for Lack of Subject Matter
  9   Jurisdiction, Bazzo v. Asuncion, No. 5:16-cv-01403-CJC-DTB (C.D. Cal. July 15,
 10   2016), ECF No. 5.
 11          A review of the instant Petition demonstrates that Petitioner again seeks federal
 12   habeas relief concerning the same 2008 conviction. (Pet. at 1.) Neither the Petition
 13   itself nor the records of the Ninth Circuit establish that the Ninth Circuit has
 14   authorized Petitioner to bring a successive petition in this Court.
 15                                        II.     DISCUSSION
 16          The United States Supreme Court has explained:
 17                  The Antiterrorism and Effective Death Penalty Act of 1996
                     (AEDPA) established a stringent set of procedures that a
 18
                     prisoner “in custody pursuant to the judgment of a State
 19                  court,” 28 U.S.C. § 2254(a), must follow if he wishes to file
                     a “second or successive” habeas corpus application
 20
                     challenging that custody, § 2244(b)(1). In pertinent part,
 21                  before filing the application in the district court, a prisoner
                     “shall move in the appropriate court of appeals for an order
 22
                     authorizing the district court to consider the application.”
 23                  § 2244(b)(3)(A). A three-judge panel of the court of
                     appeals may authorize the filing of the second or successive
 24
                     application only if it presents a claim not previously raised
 25                  that satisfies one of the two grounds articulated in §
 26
      1
              The Court takes judicial notice of these court records and files as well as those of the Court
 27   of Appeals for the Ninth Circuit, as necessary herein. See Fed. R. Evid. 201(b)(2); Harris v. Cnty.
      of Orange, 682 F.3d 1126, 1131-32 (9th Cir. 2012); United States v. Wilson, 631 F.2d 118, 119
 28   (9th Cir. 1980).
                                                        2
Case 5:20-cv-02095-CJC-RAO Document 3 Filed 10/09/20 Page 3 of 4 Page ID #:174



  1                2244(b)(2). § 2244(b)(3)(C); Gonzalez v. Crosby, 545 U.S.
  2                524, 529-530, 125 S. Ct. 2641, 162 L. Ed. 2d 480 (2005);
                   see also Felker v. Turpin, 518 U.S. 651, 656-657, 664, 116
  3                S. Ct. 2333, 135 L. Ed. 2d 827 (1996).
  4   Burton v. Stewart, 549 U.S. 147, 152-53, 127 S. Ct. 793, 166 L. Ed. 2d 628 (2007).
  5         The Court finds that Petitioner’s present Petition is clearly a “second or
  6   successive” habeas petition. Moreover, the Petition and records of the Ninth Circuit
  7   establish that Petitioner has not sought and been granted authorization by the Ninth
  8   Circuit to file a successive petition to raise his claims.
  9         Petitioner’s arguments regarding California Senate Bill No. 1437, which was
 10   subsequently enacted into law, and his assertions that he is innocent of the charges
 11   on which he was convicted suggest that Petitioner attempts to fall within one of the
 12   28 U.S.C. § 2244(b)(2) exceptions to the successive-petition bar.             Regardless,
 13   Petitioner still must first present any such claim to the Ninth Circuit, not this Court.
 14   See 28 U.S.C. § 2244(b)(3)(A) (“Before a second or successive application permitted
 15   by this section is filed in the district court, the applicant shall move in the appropriate
 16   court of appeals for an order authorizing the district court to consider the
 17   application.”).
 18         For these reasons, the Court finds that it lacks jurisdiction to consider the
 19   Petition. Therefore, the reference to the Magistrate Judge is vacated and the Petition
 20   is dismissed for lack of jurisdiction. See Burton, 549 U.S. at 152-53. The Clerk is
 21   directed to enter judgment dismissing the Petition.
 22                     III.   CERTIFICATE OF APPEALABILITY
 23         Under AEDPA, a state prisoner seeking to appeal a district court’s final order
 24   in a habeas corpus proceeding must obtain a Certificate of Appealability (“COA”)
 25   from the district judge or a circuit judge. 28 U.S.C. § 2253(c)(1)(A). A COA may
 26   issue “only if the applicant has made a substantial showing of the denial of a
 27   constitutional right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this standard by
 28   demonstrating that jurists of reason could disagree with the district court’s resolution
                                                  3
Case 5:20-cv-02095-CJC-RAO Document 3 Filed 10/09/20 Page 4 of 4 Page ID #:175



  1   of his constitutional claims or that jurists could conclude the issues presented are
  2   adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537
  3   U.S. 322, 327, 123 S. Ct. 1029, 154 L. Ed. 2d 931 (2003).
  4         When the Court dismisses a petition on procedural grounds, it must issue a
  5   COA if the petitioner shows: (1) “that jurists of reason would find it debatable
  6   whether the petition states a valid claim of the denial of a constitutional right”; and
  7   (2) “that jurists of reason would find it debatable whether the district court was
  8   correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 478, 120 S. Ct.
  9   1595, 146 L. Ed. 2d 542 (2000).
 10         Here, the Court is dismissing the Petition without prejudice because it is a
 11   successive petition without proper authorization from the Ninth Circuit. Since the
 12   Petition is patently a successive petition, Petitioner cannot make the requisite
 13   showing that jurists of reason would find it debatable whether the district court was
 14   correct in its procedural ruling.
 15                                       IV.    ORDER
 16         Based on the foregoing, IT IS ORDERED THAT:
 17         1. The Petition is DISMISSED without prejudice for lack of jurisdiction; and
 18         2. A Certificate of Appealability is DENIED.
 19

 20   DATED: October 9, 2020
 21
                                                ___________________________________
                                                     CORMAC J. CARNEY
 22

 23                                             UNITED STATES DISTRICT JUDGE
 24   Presented by:

 25

 26   ______________________________
      ROZELLA A. OLIVER
 27   UNITED STATES MAGISTRATE JUDGE
 28

                                                  4
